         Case 3:17-cr-04132-CAB Document 114 Filed 10/09/20 PageID.284 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                FILED

                                    UNITED STATES DISTRICT COUR                                           ccrn,      05 D:srn,crcouHT
                                                                                                      ::.OUTHCflt,., DIS":f\lCT OF Ct~L!FOHNIA
                                          SOUTHERN DISTRICT OF CALIFORNIA                             BY                               DEl'UTY

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November 1, 1987)

                  JOSUE VILLAREAL (1)                                   Case Number:        l 7CR4132-C::AB

                                                                     KNUT S. JOHNSON
                                                                     Defendant's Attorney
REGISTRATION NO.               63407298
•-
THE DEFENDANT:
D    admitted guilt to violation ofallegation(s) No.        1

D    was fouod guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              I                   nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                                            Sentence



                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
        Case 3:17-cr-04132-CAB Document 114 Filed 10/09/20 PageID.285 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSUE VILLAREAL(!)                                                       Judgment - Page 2 of 2
CASE NUMBER:              17CR4132-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
II



                                                                                                       17CR4132-CAB
